DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
WO 2014083639 A1
GOTO et al. hereinafter GOTO
WO 2017164289 A1
SHIBATA et al. hereinafter SHIBATA
US 20180267511 A1
Matsumoto


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO in view of SHIBATA.
With respect to claim 1, GOTO discloses a supercritical fluid chromatograph (Abstract discloses supercritical fluid chromatograph) comprising: 
an analysis flow path (supercritical flow path 16); 
a mobile phase liquid sender for sending a mobile phase in the analysis flow path (Carbon dioxide and methanol are mixed by the mixer 14 and introduced into the supercritical flow path 16 as a mobile phase as illustrated in Fig. 1); 
a masking liquid sender (pump 10) for sending a masking liquid (methanol 12);
The sample injected by the sample injection unit 18 is in a supercritical state); 
an analysis column that is provided on the analysis flow path and separates a sample that is injected into the analysis flow path by the sample injector (The sample injected by the sample injection unit 18 is transported to the separation column 20 by the mobile phase in a supercritical state); and 
a back pressure adjustor that is provided at a downstream end of the analysis flow path and adjusts a pressure in the analysis flow path (a pressure control valve (26) for controlling the pressure in the flow path to a predetermined pressure to bring the mobile phase flowing through the supercritical flow path into a supercritical state (disclosed under technical solution section)).
GOTO discloses all the claimed invention except a film of a metal-adsorbing substance on an inner surface of a metal pipe constituting the analysis flow path in the analysis flow path.
SHIBATA, from the area of stationary phase for chromatography, discloses a film of a metal-adsorbing substance on an inner surface of a metal pipe constituting the analysis flow path in the analysis flow path (description of embodiment section discloses supercritical fluid chromatography system to suppress excessive adsorption silica gel is used by carrying out the surface treatment of the carrier).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GOTO with the teachings of SHIBATA so that GOTO invention to have a film of a metal-adsorbing substance on an inner surface of a metal pipe as disclosed in SHIBATA’s invention for the predicable 
With respect to claim 4, GOTO discloses a supercritical fluid chromatography analysis (Abstract discloses supercritical fluid chromatograph) method of sending a mobile phase including carbon dioxide in an analysis flow path having an analysis column for separating a sample (Carbon dioxide and methanol are mixed by the mixer 14 and introduced into the supercritical flow path 16 as a mobile phase is disclosed under best-mode section), adjusting a pressure in the analysis flow path to a predetermined pressure using a back pressure adjustor (a pressure control valve (26) for controlling the pressure in the flow path to a predetermined pressure is disclosed under technical solution section)) and injecting the sample into the analysis flow path to carry out separation analysis of the sample (separation column 22), comprising:
a masking-processing step of sending a masking liquid (pump 10 pumps methanol 12); and 
an analysis step of sending the mobile phase in the analysis flow path (Carbon dioxide and methanol are mixed by the mixer 14 and introduced into the supercritical flow path 16 as a mobile phase as illustrated in Fig. 1) and injecting a sample including a metal-adsorbing substance (pump 10 pumps methanol 12) into the analysis flow path to carry out separation analysis of the sample after the masking-processing step is completed (The sample injected by the sample injection unit 18 is transported to the separation column 20 by the mobile phase in a supercritical state).

SHIBATA, from the area of stationary phase for chromatography, discloses a film of a metal-adsorbing substance on an inner surface of a metal pipe constituting the analysis flow path in the analysis flow path (description of embodiment section discloses supercritical fluid chromatography system to suppress excessive adsorption silica gel is used by carrying out the surface treatment of the carrier).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GOTO with the teachings of SHIBATA so that GOTO invention to have a film of a metal-adsorbing substance on an inner surface of a metal pipe as disclosed SHIBATA’s invention for the predicable benefit of enhancing the supercritical fluid chromatography system excellent molecule discriminating ability.            
With respect to claim 6, GOTO and SHIBATA disclose the supercritical fluid chromatography analysis method according to claim 4 above. GOTO further discloses the masking liquid is methanol (Methanol liquid 12) including phosphate, a phosphoric acid aqueous solution, a citric acid aqueous solution, ETDA (ethylenediaminetetraacetic acid) or acetylacetone (the mobile phase composed of acetonitrile disclosed under best-mode section).
With respect to claim 7, GOTO and SHIBATA disclose the supercritical fluid chromatography analysis method according to claim 4 above. GOTO further discloses the masking-process step includes sending the masking liquid (Methanol liquid flow path 4).
KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
With respect to claim 8, GOTO and SHIBATA disclose the supercritical fluid chromatograph according to claim 1 above. GOTO further discloses the masking liquid is methanol including phosphate, a phosphoric acid aqueous solution, a citric acid aqueous solution, ETDA (ethylenediaminetetraacetic acid) or acetylacetone (acetonitrile).
With respect to claim 9, GOTO and SHIBATA disclose the supercritical fluid chromatograph according to claim 1 above. GOTO further discloses the masking liquid sender (pump 10) sends the masking liquid (methanol 12).
Goto disclosed methanol as masking liquid. However, Goto is silent about methanol is a film suppressing adsorption of phosphatidic acid, lysophosphatidic acid, phosphatidylserine, adenosine monophosphate, adenosine diphosphate, adenosine triphosphate or fumonisin, in the analysis flow path. Accordingly, it would have been obvious to one of ordinary skill in the art to know that methanol can be used as a film suppressing adsorption of phosphatidic acid, lysophosphatidic acid, phosphatidylserine, adenosine monophosphate, adenosine diphosphate, KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GOTO and SHIBATA as applied to claim 4 above, and further in view of Matsumoto.
With respect to claim 5, GOTO and SHIBATA disclose the supercritical fluid chromatography analysis method according to claim 4 above. Goto is silent about a cleaning step of sending liquid other than the masking liquid in the analysis flow path for a predetermined time after the masking-processing step is completed and before the analysis step is started, and removing the masking liquid in the analysis flow path.
Matsumoto, from the area of supercritical fluid chromatograph, discloses cleaning the supercritical system before the next analysis will be initiated, after returning from the cleaning state to the analysis state at the time when a preset analysis is completed before elapsing the second waiting time (¶[0056]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GOTO with the teachings of Matsumoto so that GOTO’s invention will have a cleaning step as disclosed in Matsumoto’s invention for the predicable benefit of the first cycle analysis adversely affecting the detection result at the next analysis.           
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861